SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

833
KA 11-00993
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, CARNI, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

BRAVEON GRANT, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (BARBARA J. DAVIES OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (MATTHEW B. POWERS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (M.
William Boller, A.J.), rendered December 20, 2010. The judgment
convicted defendant, upon his plea of guilty, of attempted burglary in
the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of attempted burglary in the second degree
(Penal Law §§ 110.00, 140.25 [2]). Contrary to defendant’s
contention, his valid waiver of the right to appeal forecloses his
challenge to the severity of the sentence (see People v Lopez, 6 NY3d
248, 255; see generally People v Lococo, 92 NY2d 825, 827; People v
Hidalgo, 91 NY2d 733, 737). Supreme Court advised defendant at the
time of the waiver of the potential maximum term of incarceration, and
thus the waiver encompasses defendant’s present challenge to the
sentence (see Lococo, 92 NY2d at 827; cf. People v Newman, 21 AD3d
1343; People v McLean, 302 AD2d 934).




Entered:   June 29, 2012                           Frances E. Cafarell
                                                   Clerk of the Court